[Cite as State v. Taylor, 2019-Ohio-637.]



                 Court of Appeals of Ohio
                                    EIGHTH APPELLATE DISTRICT
                                       COUNTY OF CUYAHOGA



                                   JOURNAL ENTRY AND OPINION
                                           No. 107456



                                              STATE OF OHIO

                                                         PLAINTIFF-APPELLEE

                                                   vs.

                                            RONELLE R. TAYLOR

                                                         DEFENDANT-APPELLANT



                                               JUDGMENT:
                                                AFFIRMED


                                      Criminal Appeal from the
                               Cuyahoga County Court of Common Pleas
                                     Case No. CR-14-591206-A

               BEFORE:         Blackmon, J., E.T. Gallagher, P.J., and Sheehan, J.

              RELEASED AND JOURNALIZED: February 21, 2019


                                                   -i-
FOR APPELLANT

Ronelle Taylor, pro se
Inmate No. 670688
Lake Erie Correctional Institution
501 Thompson Road
Conneaut, Ohio 44030


ATTORNEYS FOR APPELLEE

Michael C. O’Malley
Cuyahoga County Prosecutor

By: Katherine Mullin
Assistant County Prosecutor
Justice Center, 8th Floor
1200 Ontario Street
Cleveland, Ohio 44113




PATRICIA ANN BLACKMON, J.:

       {¶1}     Ronelle Taylor (“Taylor”) appeals pro se from the trial court’s denial of his

motion to withdraw guilty plea and assigns the following errors for our review:

       I. The trial court abused its discretion when it denied the appellant’s motion to
       withdraw his guilty plea without conducting a hearing.

       II.    Trial counsel was ineffective during the plea bargain stage of his case, as

       counsel failed to notify the appellant of the mandatory prison term included in the

       state’s plea offer despite the appellant’s lack of information concerning the plea

       and sentence.

       {¶2}     Having reviewed the record and pertinent law, we affirm the decision of the trial

court. The apposite facts follow.
        {¶3}    On April 6, 2015, Taylor pled guilty to one count of drug trafficking and one

count of endangering children. On April 30, 2015, the court sentenced Taylor to seven years in

prison for the trafficking conviction and time served for the endangering children conviction.

The court ran this sentence consecutive to a one-year prison sentence in State v. Taylor,

Cuyahoga C.P. No. CR-13-580285, for an aggregate sentence of eight years in prison. Taylor’s

convictions were affirmed on appeal in State v. Taylor, 8th Dist. Cuyahoga No. 104243,

2016-Ohio-7894. This court reopened Taylor’s appeal and issued an en banc opinion holding

“that the trial court’s failure to impose court costs at the sentencing hearing, but ordering

defendant to pay court costs in the judgment of conviction, constitutes reversible error.” State v.

Taylor, 8th Dist. Cuyahoga No. 104243, 2017-Ohio-9270.1

        {¶4}    On May 30, 2018, Taylor filed a motion to withdraw his guilty plea, arguing that

his plea was not knowing, voluntary, and intelligent, because he was not informed that he was

facing a mandatory prison term for the trafficking conviction. Rather, Taylor “believed that he

faced a sentence of approximately four years.” On June 21, 2018, the court denied Taylor’s

motion based on lack of jurisdiction. It is from this order that Taylor appeals.

                                  Motion to Withdraw Guilty Plea

        {¶5}    Pursuant to Crim.R. 32.1, a “motion to withdraw a plea of guilty or no contest

may be made only before sentence is imposed; but to correct manifest injustice the court after

sentence may set aside the judgment of conviction and permit the defendant to withdraw his or

her plea.” The defendant bears the burden of establishing manifest injustice. State v. Davis,

8th Dist. Cuyahoga No. 95016, 2011-Ohio-2514. “A post-sentence motion to vacate a guilty


        1
        Taylor was effectively overruled by the Ohio Supreme Court in State v. Beasley, 153 Ohio St.3d 497,
2018-Ohio-493, 108 N.E.3d 1028.
plea is addressed to the sound discretion of the trial court and an appellate court’s review of a

trial court’s denial of a post-sentence motion to withdraw a guilty plea is limited to a

determination of whether the trial court abused its discretion.” Id. at ¶ 10.

       {¶6}    It is well established that “a post-sentence motion to withdraw a plea of guilty is

ordinarily subject to denial without a hearing when the record indicates that the movant is not

entitled to relief and the movant has failed to submit evidentiary documents sufficient to

demonstrate a manifest injustice.”            State v. Russ, 8th Dist. Cuyahoga No. 81580,

2003-Ohio-1001, ¶ 12.

       {¶7} Furthermore, in State v. Moon, 8th Dist. Cuyahoga No. 101972, 2015-Ohio-1550, ¶

40, this court held that “a trial court lacks jurisdiction to consider a defendant’s motion to vacate

his guilty pleas under Crim.R. 32.1 after a court of appeals has reviewed and affirmed the

defendant’s convictions.”

       {¶8} Taylor’s convictions were affirmed on appeal. See State v. Taylor, 8th Dist.

Cuyahoga No. 104243, 2016-Ohio-7894. Therefore, pursuant to Moon, we find that the court

acted within its discretion when it denied Taylor’s motion to withdraw guilty plea for lack of

jurisdiction. Additionally, assuming arguendo that the court’s jurisdiction was intact, we find

that Taylor’s argument fails on the merits.

       {¶9}    In the case at hand, the state outlined Taylor’s plea agreement at the April 6, 2015

hearing. Pertinent to this case, the prosecutor stated that amended Count 1, which is drug

trafficking, “is a mandatory prison sentence on that felony of the 2nd degree * * *.”

Furthermore, the court stated the following to Taylor during the plea colloquy regarding the drug

trafficking offense to which Taylor was pleading guilty: “And this is a mandatory prison charge,

meaning you will have to go to prison on amended Count 1. Do you understand that?” Taylor
replied, “Yes, your Honor.” The court also explained to Taylor that the prison term for his

second-degree felony trafficking conviction was two to eight years.

          {¶10} Upon review, we find no error or abuse of discretion in the court’s failure to hold a

hearing before denying Taylor’s motion to withdraw his guilty plea. The record indicates that

Taylor is not entitled to relief, because the prosecutor and the court notified Taylor during his

plea hearing that he would serve a mandatory prison term on the drug trafficking offense.

          {¶11} Accordingly, Taylor’s first assigned error is overruled.

                                  Ineffective Assistance of Counsel

          {¶12} To succeed on a claim of ineffective assistance of counsel, a defendant must

establish that his or her attorney’s performance was deficient and that the defendant was

prejudiced by the deficient performance. Strickland v. Washington, 466 U.S. 668, 104 S.Ct.

2052, 80 L.Ed.2d 674 (1984).          However, “a court need not determine whether counsel’s

performance was deficient before examining the prejudice suffered by the defendant as a result of

the alleged deficiencies.     The object of an ineffectiveness claim is not to grade counsel’s

performance.” Id. at 697. See also State v. Bradley, 42 Ohio St.3d 136, 538 N.E.2d 3743

(1989).

          {¶13} In Taylor’s second assigned error, he argues that his counsel was ineffective for

failing to notify him that one of the charges to which he was pleading guilty subjected him to a

mandatory prison term. Taylor’s affidavit, which is attached to his motion to withdraw guilty

plea, states as follows: “At the time of my plea, I was not told I was going to do mandatory

prison time.” As demonstrated earlier, this statement is not true. Taylor cannot show that his

attorney’s performance was deficient, nor can he show that he was prejudiced by his counsel’s

performance.
       {¶14} Accordingly, Taylor’s second and final assigned error is overruled.

       {¶15} Judgment affirmed.

       It is ordered that appellee recover of appellant costs herein taxed.

       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate be sent to the Cuyahoga County Court of Common

Pleas to carry this judgment into execution. The defendant’s conviction having been affirmed,

any bail pending appeal is terminated.      Case remanded to the trial court for execution of

sentence.

       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of the

Rules of Appellate Procedure.




PATRICIA ANN BLACKMON, JUDGE

EILEEN T. GALLAGHER, P.J., and
MICHELLE J. SHEEHAN, J., CONCUR